Case 2:18-cv-08655-JWH-E Document 90-1 Filed 03/29/21 Page 1 of 5 Page ID #:964



    1 STEVEN T. GEBELIN (SBN 261507)
    2 steven@lawbylg.com
      LESOWITZ GEBELlN LLP
    3 8383 Wilshire Blvd., Suite 520
    4 Beverly Hills, CA 90211
      Telephone: (310)341-3072
    5 Facsimile: (310) 341-3070
    6
        Attorneys for Defendant Matthew Price
    7

    8
                                 UNITED STATES DISTRICT COURT
    9
                  CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISON
   10
   11 CHARIF KAZAL, et al.
                                                CASE NO.: 2:18-cv-08655 JWH-E
   12                                           Transferred from M.D. Florida:
                                                Oct. 11, 2018
   13           Plaintiffs,
   14                                           DECLARATION OF MATTHEW
           v.                                   PRICE IN SUPPORT OF
   15
                                                DEFENDANT'S SPECIAL MOTION
   16 MATTHEW PRICE, et al.                     TO STRIKE FIRST AMENDED
                                                COMPLAINT
   17 Defendants.
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        Kaza!, et al. v. Price                     PRICE DECL. ISO SPECIAL MOTION TO
        USDC, Case No. 2:18-cv-08655-JWH-E         STRIKE FIRST AMENDED COMPLAINT
Case 2:18-cv-08655-JWH-E Document 90-1 Filed 03/29/21 Page 2 of 5 Page ID #:965



    1          I, Matthew Price, declare under penalty of perjury as follows:
    2          l.      I am a defendant in the above captioned case. I am submitting this
    3 declaration in support of Defendant's Special Motion to Strike Plaintiffs' First
    4   Amended Complaint. Except as otherwise stated, I have personal knowledge of the
    5 facts set forth herein, and if called upon as a witness, I could and would competently

    6 testify thereto.
    7          2.      I met Rodric David through shared acquaintances, and subsequently
    8 learned of issues that he was having with outrageous online statements made about
    9 him by the Kazals, who I understand to be former business associates of his. With
   10 my background in IT, I understood the internet allows anyone to self-publish
   11 anything, and it was clear to me that the Kazals were publishing one-sided news in
   12 an attempt to damage Rodric's online reputation. Rather than pointing to reputable
   13 online sources, web searches for Rodric would lead to the unbalanced web content
   14 like that being produced by the Kazals, which did not seem to match the man I
   15 knew. After my review of some independent sources, I thought it was unfair that
   16 Rodric was the subject of such a one sided attack from the Kazals.
   17          3.      I also was aware of ongoing online harassment campaigns waged by
   18 the Kazals against Mr. David, as I saw and attempted to curtail a continuous stream
   19   of derogatory, viriolic, and (based on my understanding from the third party
   20 sources) false attacks on him sent to employees of Mr. David's company Thunder
   21 Studios.
   22          4.      Using my IT knowledge and some web building skills, in early 2016
   23 (while still living in California) I decided I would publish a handful of web domains
   24 that could counter the negative reports being circulated about Rodric. Accordingly,
   25 I    registered     a small number of web             domains   referencing the    Kazals-
   26 www.tonykazal.com,                       www.adamkazal.com,        www.charifkazal.com!,
   27   www.karlkazal.com, and www.kazalfamilytruth.com (the "Domains").
   28

        Kazal, et al. v. Price                                PRICE DECL. ISO SPECIAL MOTION TO
        USDC, Case No. 2: I 8-cv-08655-JWH-E                  STRIKE FIRST AMENDED COMPLAINT
Case 2:18-cv-08655-JWH-E Document 90-1 Filed 03/29/21 Page 3 of 5 Page ID #:966



                          5.         I then set up simple, non-commercial websites on the Domains that
     2       would automatically republish content pulled from reputable independent third-party
     3       reports that countered the vitriol from the Kazals, specifically those from the well-
    4 known Australian newspaper the Sydney Morning Herald and Australian
    5 government reports. These websites used a script that would cycle through a set of

    6 such articles and reports in order to improve the website's relative position in search
    7 engine results.

    8                    6.          Along with the excerpts, each article would typically include some
    9    graphic relating the information from the article, such as copies of a graphic created
   IO and originally published by the Sydney Morning Herald showing photographs and

   11 information about members of the Kaza! family in what appears to be a
   12 paperclipped folder:
   13
                    TKE KAZAL BROTHERS
   14
   15
   16
   17
         1
   18    �       KARL KAlAL                      TONY IAZAI.                          A9ANKA1Al
              earn: 11.11,lll63                -�1164                             ..... Ml/rlol                    Born: V/IO,W
   19         fonno,....:         w,m=•        rormr""'"i;l•t�ttJ       ,I
                                                                                  Fornw�t:tk\         ,..,.,
                                                                                                                   ,... rntt Miili: Mt1   1 Coti�, h.
                                                                                  Atur'lt�,M
              '°""if!� lffl-9!it11:j lo.       lctn t1tra'IGft. ,•1ttctte,
                                                                                  .... i.tt-..,....,11,,11.
                                                                                                                    H\lf! J-11\-WI I� lit.II
   20         Aullrllllllllt 1900!             ,,,. Uj[ 1ro tl!rl to Mtrl/ •
                                                                                  (""Pf NhtnlUl&ITII�
                                                                                                                   llomit>L--JWIDflllO!>t
                                                                                                                  nltlltn te AulbllL
   21
   22
   23
   24
      FRANCE DIOH
                                                    ..
                                           OSCAR tAZAL


                                                                                 S.. �l-.-·. .
   25
         llo!n:Oflll.'l'l6/l               11«11: nin.,,i
         forwtNlllft:fGWlll\Al<I\          rorr.wrwn.&Ahr_il :kl,                8om:llll'/l' J
                                                                                                               lor,: O'!,l,
   26 r.,       ,1111/                     ltrm! l<mi Ol-'• llri""'- ou- o ...   fOll'l'lltftmKCJ\r4�
                                                                                                               r.. _.._,,..,.,             . .,,
                                                                                                               lh11U,         1Nii
                                           m� It!:.,.,, ,...,al,11!0
   27
         llonlllltbl ..... tllltri!Nlo
         1,,..,....i,, .. 1oauv,ll�        All,& ....                            A.111J,1,                     lor•••·- _...11.
                                                                                                               Aanllllil,

   28

         Kaza!, et al. v. Price                                                              PRICE DECL. ISO SPECIAL MOTION TO
         USDC, Case No. 2: I 8-cv-08655-JWH-E                                                STRIKE FIRST AMENDED COMPLAINT
Case 2:18-cv-08655-JWH-E Document 90-1 Filed 03/29/21 Page 4 of 5 Page ID #:967



    I          7.      The registration and set up of these websites on the Kazal.com
    2 Domains was entirely my own decision and done on my own initiative.               Neither
    3 Rodric nor Thunder Studios asked me to do this, nor did they hire or otherwise
    4 employ me or in connection with the Domains or the websites occupying them.
    5          8.      Nor did any of my co-Defendants in this action (Ryan Wells, Michael
    6 Hatch, and Paul Kolesa) have anything to do with my registration of the Domains or
    7   the creation of any content that appeared on them. The registration and publication
    8 of content on the Domains was completely my decision and my actions alone.
    9          9.      Although I personally paid for the registration of the Domains, the
   10 account that I used to register them was also connected to my company United

   11   Technology Group, Inc. ("UTG"), a boutique sized Managed Services Provider in
   12   the Information Technology field that I ran in Santa Monica, CA at the time.
   13 Because UTG was connected to the registration, certain persons working with or for

   14 UTG may have received notices concerning the Domains, including some of the co-

   15   Defendants. UTG connected persons may have also performed background systems
   16 work for the maintaining the Domains, but only routine work that was in line with

   17   maintenance performed for all of the websites UTG hosted on behalf of its clients,
   18 such as applying security patches or updating encryption certificates. Again, despite

   19 their possible work on behalf of UTG on background systems for the Domains

   20   (treating my personal websites as "clients" of UTG), none of the co-Defendants
   21   were a part of the selection, creation, or publication of the content appearing on the
   22 Domains relating to the Kazals or even the registration of the Domains.

   23           10.    To be perfectly clear, I registered each of the domain names
   24 www.tonykazal.com,                www.adamkazal.com,      www.charifkazal.com1,       and
   25 www.karlkazal.com in order to set up non-commercial websites that would

   26   republish articles about the Kazals from journalistic, independent, reputable sources.
   27   I believed then (and still believe now) that these websites and their publication was
   28 the right thing to do, and they only facilitated the spread of truthful information.

        Kazol. et al. v. Price                               PRICE DECL. ISO SPECIAL MOTION TO
        USDC, Case No. 2: I 8-cv-08655-JWH-E                 STRIKE FIRST AMENDED COMPLAINT
Case 2:18-cv-08655-JWH-E Document 90-1 Filed 03/29/21 Page 5 of 5 Page ID #:968



        I    These websites never displayed advertising or contained any other methods for
    2       monetization of traffic to the websites. I never intended to make any profit from the
    3 use or sale of the domains and have not offered to sell the domains to anyone,
    4       including the Kazals. I believe that the use of the Kazals' names is fair, as it serves
    5       to associate these people with independent reports about them in counter to
    6 statements made by the Kazals against Rodric or others.

    7               11.     As part of settlement negotiations in this case, on or before January 18,
    8 2019, I caused each of the domains to stop publishing any of the content at issue in
    9 the case, and instead go into "Maintenance Mode." From that day through today,
   IO none of the Domains have published any content concerning the Plaintiffs.
   11

   12               I declare under penalty of perjury under the laws of the United States and


   14
   15
              -
   13 California that the foregoing is true and correct.

             /hMfl'\      ,
            ���r-''-'-����·              Florida.
                                                                     Executed March 29, 2021 in




   16
   17                                                                    MATTHEW PRICE
   18

   19

   20
   21
   22
   23
   24
   25
   26
   27
   28

            Kaza!, et al. v. Price                              PRICE DECL. ISO SPECIAL MOTION TO
            USDC, Case No. 2: 18-cv-08655-JWH-E                  STRIKE FIRST AMENDED COMPLAINT
